Case 1:17-cv-00487-PLM-RSK ECF No. 105 filed 12/18/19 PageID.2252 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 Country Mill Farms, LLC and             Case No. 1:17-cv-00487-PLM-RSK
 Stephen Tennes,
                                         Honorable Paul L. Maloney
                      Plaintiffs,
    v.

 City of East Lansing,

                      Defendant.


                               Order Vacating the Trial

         The parties having filed a joint motion to vacate the trial and associated

pretrial dates, and the Court being duly advised:

         ORDER that the trial previously set for January 28, 2020, has been

vacated. The Court also vacates the associated pretrial dates, including the

deadline to file Motions in Limine on December 23, 2019, the deadline to file a

Proposed Final Pretrial Order on December 24, 2019, and the final pretrial

conference currently set for January 6, 2020. A second amended case management

order shall issue.




        December 18, 2019
Date: ____________________                /s/ Paul L. Maloney
                                        Honorable Paul L. Maloney
